Citation Nr: 0629276	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-43 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether a June 1969 rating decision was clearly and 
unmistakably erroneous in assigning a noncompensable rating 
for a scar of the posterior scalp.  

2.  Whether a June 1969 rating decision was clearly and 
unmistakably erroneous in assigning a noncompensable rating 
for a scar of the left upper arm.  

3.  Entitlement to an effective date earlier than July 19, 
2000, for a 10 percent rating for a scar of the left upper 
arm.  

4.  Entitlement to a compensable rating for a scar of the 
posterior scalp.

5.  Entitlement to an increased rating for a scar of the left 
upper arm, currently rated as 10 percent disabling.

6.  Entitlement to service connection for muscle loss with 
impairment of the left hand.  


REPRESENTATION

Veteran represented by:	Polly Murphy, Esq.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to November 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

A videoconference hearing was held in March 2006 before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

At a prehearing conference with the undersigned Veterans Law 
Judge, the veteran's attorney clarified the issues the 
veteran wished to pursue on appeal.  They are as set forth on 
the cover page of this decision.  See Hearing transcript at 
pages 2-3.  In addition, in March 13, 2006, written 
arguments, the veteran's attorney further clarified that the 
veteran no longer wished to pursue claims related to his 
service-connected multiple superficial scars of the legs and 
back.  Thus, the Board finds that the only issues remaining 
in appellate status are as set forth on the cover page of 
this decision.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) 
(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that 
the Board is without the authority to proceed on an issue if 
the veteran indicates that consideration of that issue should 
cease); see also 38 C.F.R. § 20.204 (2005).

As set forth in more detail below, a remand is required with 
respect to the issues of entitlement to an increased rating 
for a scar of the left upper arm and the issue of entitlement 
to service connection for muscle loss with impairment of the 
left hand.  These issues are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1969 rating decision, the RO granted service 
connection for a scar of the posterior scalp and assigned a 
noncompensable disability, rating pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  

2.  In the June 1969 rating decision, the RO also granted 
service connection for a scar of the left upper arm and 
assigned a noncompensable disability, rating pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7805.  

3.  The veteran was notified of the June 1969 rating decision 
in a June 1969 letter, but he did not perfect an appeal 
within the applicable time period.  

4.  The final June 1969 rating decision assigning a 
noncompensable rating for a scar of the posterior scalp and a 
noncompensable rating for a scar of the left upper arm was 
supported by evidence then of record, and it is not shown 
that the applicable statutory and regulatory provisions 
existing at that time were ignored or incorrectly applied, 
such that they involved undebatable error that would have led 
to a materially different outcome.

5.  On July 19, 2000, the RO received the veteran's claim for 
an increased rating for a scar of the left upper arm.  

6.  In a November 2001 rating decision, the RO increased the 
rating for the veteran's scar of the left upper arm to 10 
percent, effective from July 19, 2000.

7.  The veteran was notified of the RO's decision in a 
November 2001 letter, but he did not perfect an appeal within 
the applicable time period.  

8.  The most probative evidence of record indicates that the 
veteran's scar of the posterior scalp measures 1.5 by 1.5 
centimeters and is asymptomatic, with no tenderness, 
ulceration, instability, limitation of motion, or other 
disfigurement.


CONCLUSIONS OF LAW

1.  The June 1969 rating decision was not clearly and 
unmistakably erroneous in assigning a noncompensable rating 
for a scar of the posterior scalp.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2006).

2.  The June 1969 rating decision was not clearly and 
unmistakably erroneous in assigning a noncompensable rating 
for a scar of the left upper arm.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2006).

3.  The criteria for an effective date earlier than July 19, 
2000, for a 10 percent rating for a scar of the left upper 
arm, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).

4.  The criteria for 10 percent rating for a scar of the 
posterior scalp have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that the VCAA is not 
applicable to claims of clear and unmistakable error, since 
such claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  See Parker v. 
Principi, 15 Vet. App. 407, 412 (2002) (regarding clear and 
unmistakable error claim as to a prior final RO decision); 
Juarez v. Principi, 16 Vet. App. 518, 521 (2002) (per curium 
order) (citing Parker as "holding VCAA inapplicable to claim 
that RO decision contained CUE").  Neither the veteran nor 
his attorney has argued otherwise.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No 05-7157 (Fed. Cir. April 5, 2006) (holding that due 
process concerns with respect to VCAA notice must be pled 
with specificity).  

With respect to the remaining issues adjudicated in this 
decision, for the reasons set forth below, the Board finds 
that VA has satisfied its VCAA duties to the veteran to the 
extent necessary.  

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a December 2003 letter issued prior to the 
initial rating decision on his claims, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete a claim for an increased rating, 
and of what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  The letter also 
generally advised the veteran to submit or identify 
additional information in support his claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In an August 2005 letter, the RO advised the veteran of the 
information and evidence needed to substantiate and complete 
a claim for an earlier effective date.  This letter again 
advised the veteran of what part of the evidence he was to 
provide and what part VA would attempt to obtain for him.  

The Board acknowledges that the August 2005 VCAA letter 
discussed above was issued after the initial rating decision 
on the veteran's claim for an earlier effective date.  In 
addition, neither the December 2003 letter nor the August 
2005 letter specifically satisfied the additional 
requirements delineated by the Court in Dingess/Hartman.  
Nonetheless, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  

In that regard, the Board notes that for the disabilities at 
issue in this case, the RO has granted service connection.  
Thus, Dingess/Hartmann elements (1) - (3) are not at issue.  
With respect to element (4), degree of disability, the Board 
finds that the veteran received adequate notification of the 
requirements for establishing a disability rating in the 
December 2003 VCAA letter discussed above and he received 
adequate notification of the requirements for establishing an 
effective date in the August 2005 letter.  Finally, the Board 
notes that the veteran is represented by counsel, who has 
submitted legal argument on numerous occasions during the 
course of this appeal.  In none of these arguments has the 
issue of prejudice due to insufficient VCAA notification been 
raised.  In appeals to the Board, claimants should allege 
specific errors of fact or law, see 38 U.S.C. § 7105(d)(5), 
and counsel are expected to present those arguments they deem 
material and relevant to their clients' cases.  See MODEL 
RULES OF PROF'L CONDUCT R. 1.1  ("A lawyer shall provide 
competent representation to a client.  "); see also Andrews 
v. Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005) (pro se 
pleadings, not those of counsel, are entitled to sympathetic 
reading below).  Again, no prejudice has been identified and 
the veteran has not argued otherwise.  For the reasons 
discussed above, the Board finds that VA has fulfilled its 
VCAA notification duties to the veteran to the extent 
necessary.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  In this case, the RO has 
obtained the veteran's service medical and personnel records, 
as well as all relevant post-service clinical records 
specifically identified by the veteran.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2006).  
The veteran has also been afforded VA medical examinations in 
connection with his claims.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The Board finds that there is no 
indication of outstanding, relevant evidence, nor has the 
veteran so argued.  For the reasons set forth above, and 
given the facts of this case, the Board finds that no further 
notification or development action is necessary.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  



Factual Background

The veteran's service medical records show that in October 
1968, he sustained multiple, superficial fragment wounds, 
including to the scalp and left upper arm.  These records 
show that the bones of the scalp were not penetrated, and 
there is otherwise no finding that any of the shrapnel wounds 
resulted in muscle, nerve, or artery involvement.  

At his November 1968 military separation medical examination, 
the veteran reported a history of fragment wounds.  He denied 
a history of head injury, broken bones, painful shoulder or 
elbow, and other joint deformity.  On clinical evaluation, 
the examiner noted scars of the left arm and leg.  No other 
pertinent abnormalities were observed.  The veteran's head, 
upper extremities, and musculoskeletal system were normal.  
Neurologic examination was also normal.  

In April 1969, the veteran submitted an application for VA 
compensation benefits, seeking service-connection for 
residual of shrapnel wounds to the head, legs, back and arms.  

In connection with his claim, he was afforded a VA medical 
examination in May 1969, at which he reported that he 
sustained multiple shrapnel wounds from a land mine 
explosion.  He claimed that he was evacuated to an Army field 
hospital where fragments were removed from his occipital 
scalp region, left brachial region, and left popliteal 
region, and the wounds were closed.  He stated that he was 
returned to duty for approximately two months before being 
discharged.  The veteran indicated that the only sequelae of 
his wounds was an occasional sharp pain in the left arm near 
the incision site of the wound.  Examination showed a 1 
centimeter well-healed scar on the posterior scalp.  There 
was a 2 centimeter scar of the left upper arm and a 2 
centimeter scar near the left popliteal fossa, neither of 
which appeared to have severed major muscle groups, and there 
were no peripheral nerve or arterial injuries.  The veteran 
had good strength and full range of motion in all extremities 
and joints.  The diagnosis was multiple, superficial missile 
wounds without nerve, tendon or arterial injuries.  

In a June 1969 rating decision, the RO granted service 
connection for a scar of the posterior scalp, and assigned a 
noncompensable disability, rating pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  In addition, the RO granted 
service connection for a scar of the left upper arm and 
assigned a noncompensable disability, rating pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7805.  In its decision, 
the RO noted that the veteran's scalp scar was well-healed 
and that he had full range of motion and good strength in his 
extremities.  

In a June 1969 letter, the veteran was notified of the RO's 
decision and his appellate rights, but he did not appeal.

On July 19, 2000, the RO received the veteran's claim of 
service-connection for additional disabilities, as well as a 
claim for an increased rating for his service-connected scar 
of the left upper arm.  

In support of his claim, the RO obtained VA clinical records, 
dated from January to July 2000, which are entirely negative 
for complaints or findings pertaining to the veteran's 
service-connected scars.  

In connection with his claim, the veteran was afforded a 
medical examination in September 2000, at which he reported 
that he sustained shrapnel wounds in Vietnam.  He claimed 
that he had some weakness and tenderness in his left arm from 
the shrapnel, but that his other wounds had resolved without 
complications.  Examination revealed an irregular 5 
centimeter scar on the left tricep.  The other scars were 
well healed.  The examiner indicated that there was no 
tenderness, redness, tissue loss, keloid formation, or 
disfigurement.  Examination showed signs of weakness and 
redness on triceps extension of the left arm, but there was 
no atrophy or abnormal movement.  Reflexes, coordination, and 
sensation were normal.  The diagnoses included posterior 
scalp scar with mild functional limitation and scars to the 
left arm, legs, and back, with moderate functional 
limitations with restrictions on repetitive or heavy lifting 
of the left arm.

In a November 2001 rating decision, the RO denied a 
compensable rating for a scar of the left upper arm.  The 
veteran submitted a notice of disagreement with the RO's 
decision later that month.  In an April 2002 rating decision, 
the RO increased the rating for the veteran's scar of the 
upper left arm to 10 percent.  Later that month, the veteran 
withdrew his appeal.  

In May 2002, the veteran submitted an application for a total 
rating based on individual unemployability due to service-
connected disability.  In connection with his claim, he 
underwent VA medical examination in July 2002.  In pertinent 
part, the veteran reported that he was wounded in the left 
arm in Vietnam.  As a result of that injury, he claimed that 
he was unable to close his left hand all the way.  Objective 
examination showed a scar on the left inner arm which the 
examiner described as "18 cm, measuring 32 by 34 centimeters 
with tenderness, disfigurement and tissue loss, but no 
ulceration or keloid formation."  Due to weakness of the 
left arm, the veteran had partial disuse with exertional 
activities.  The diagnoses included scar of the left inner 
upper arm.  

In a September 2002 rating decision, the RO confirmed and 
continued the 10 percent rating for the veteran's left upper 
arm scar.  He was notified of this decision and his appellate 
rights in a September 2002 letter, but he did not appeal.

In November 2003 and January 2004, the veteran's attorney, on 
behalf of the veteran, submitted various claims for VA 
benefits, including service connection for muscle weakness of 
the left arm with impairment of the left hand and increased 
ratings for scars of the scalp and left upper arm.  She also 
alleged clear and unmistakable error in the June 1969 rating 
decision which assigned noncompensable ratings for a scar of 
the scalp and left upper arm.  

In connection with the claims, the veteran was afforded a VA 
medical examination in December 2003.  He reported that he 
had sustained a shell fragment wound of the left upper arm 
and scalp in Vietnam.  He indicated that his scalp scar was 
asymptomatic.  He indicated that he experienced soreness in 
the left arm with movement, but no functional impairment.  
Examination showed a level scar of the left arm, medial 
brachial area, measuring about 11 by 1.5 centimeters with 
hypopigmentation.  There was no tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, Keloid 
formation, hyperpigmentation, abnormal texture or limitation 
of motion.  Also observed was a level 1.5 by 1.5 centimeter 
scar of the scalp, with no tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, Keloid 
formation, hyperpigmentation, or limitation of motion.  
Photographs of the veteran's scars are included in the 
record.  The diagnoses included scar, left upper arm and 
scar, posterior scalp.  

At the March 2006 Board hearing, the veteran described the 
circumstances of his in-service shrapnel wounds.  He stated 
that he was evacuated to a field hospital following the blast 
where the shrapnel was removed and his wounds were sutured.  
He indicated that he was thereafter put on light duty, and 
restricted from wearing a helmet, participating in field 
operations, etc.  The veteran testified that he was 
discharged from service approximately two months later, by 
which time his wounds had healed.  The veteran testified that 
when he was examined by VA in 1969, the examiner did not 
measure his scars, nor did he remember the examiner examining 
his fingers or reviewing his claims file.  The veteran's 
attorney argued that the 1969 examination was therefore 
inadequate and that the 1969 rating decision was clearly and 
unmistakably erroneous in that the RO should have rated the 
veteran based on muscle loss and functional impairment, 
rather than a scar.  She argued that recent examinations had 
shown functional loss of the left arm and hand and that the 
veteran's symptomatology had not changed since 1969.  With 
respect to his scalp scar, the veteran and his spouse 
testified that he occasionally broke out in a rash in the 
area of the scar, which caused soreness.  The veteran's 
attorney argued that the veteran was therefore entitled to a 
compensable rating under Diagnostic Code 7804 as his scar was 
tender and painful.  

Clear and Unmistakable Error Claims

Applicable Law

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  A decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.105(a) (2006).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination.  First, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Second, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Third, a 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)); see also VA O.G.C. 
Prec. Op. No. 12-95 (May 10, 1995), 60 Fed. Reg. 43,186 
(1995).

Analysis

As set forth above, in a June 1969 rating decision, the RO 
granted service connection for a scar of the posterior scalp, 
and assigned a noncompensable disability rating pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7800.  In addition, the RO 
granted service connection for a scar of the left upper arm 
and assigned a noncompensable disability, rating pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7805.  

The veteran was informed of the determination in a June 1969 
letter, but he did not appeal the decision within the 
applicable time period.  Thus, the decision is final and not 
subject to revision on the same factual basis absent a 
showing of clear and unmistakable error.  38 U.S.C.A. §§ 
7104, 7105 (West 2002).  In this case, the veteran, through 
his attorney, has alleged that there was clear and 
unmistakable error in the June 1969 rating decision assigning 
noncompensable ratings for a scar of the posterior scalp and 
a scar of the left upper arm.  

As previously stated, a review for clear and unmistakable 
error in a prior decision must be based on the record and the 
law that existed when that decision was made.

Under the criteria in effect at the time of the June 1969 
rating decision, Diagnostic Code 7800 provided a 
noncompensable rating for slightly disfiguring scars of the 
head, face, or neck.  A 10 percent rating was assigned for 
moderately disfiguring scars and a 30 percent rating was 
assigned for severely disfiguring scars, especially if the 
scarring produced marked and unsightly deformity of the 
eyelids, lips, or auricles.  A 50 percent rating was assigned 
if the scarring resulted in complete or exceptionally 
repugnant deformity of one side of the face or in marked or 
repugnant bilateral disfigurement.  When, in addition to 
tissue loss and cicatrization, there was marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Diagnostic Code 7800 could be increased to 80 
percent, the 30 percent rating to 50 percent, and the 10 
percent rating to 30 percent.  Diagnostic Code 7800, Note.  

In addition, Diagnostic Code 7803 provided a 10 percent 
rating for a superficial scar which was poorly nourished, 
with repeated ulceration.  Diagnostic Code 7804 provided a 10 
percent rating for a superficial scar that was tender and 
painful on objective demonstration.  Diagnostic Code 7805 
provided that other scars were to be evaluated based on the 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118.  

In this case, the record before the RO at the time of the 
June 1969 rating decision included the veteran's service 
medical records and the May 1969 VA medical examination 
report.  

With respect to the veteran's scar of the posterior scalp, 
the Board notes that none of this evidence characterizes the 
veteran's scar as moderately or severely disfiguring, or 
productive of marked or unsightly deformity of the eyelids, 
lips, or auricles.  Rather, the examiner in May 1969 
described a 1 centimeter, superficial, well-healed scar on 
the posterior scalp, with no functional impairment.  
Similarly, there were no findings of tissue loss, 
cicatrization, marked discoloration, or color contrast.  For 
these reasons, the Board finds that the RO's assignment of a 
noncompensable rating for a scar of the posterior scalp under 
Diagnostic Code 7800 was supported by the evidence and was 
not clear and unmistakable error.  Simply, the Board can 
identify no undebatable error which, had it not been made, 
would have manifestly changed the outcome of the decision.

The Board has considered the contentions of the veteran's 
attorney to the effect that the June 1969 rating decision was 
clearly and unmistakably erroneous "in rating by using wrong 
Diagnostic Code for fact, 7800, rather than DC 7804."  See 
March 13, 2006 written arguments at page 1.  In that regard, 
she notes that at the March 2006 Board hearing, the veteran 
and his spouse testified that he developed a tender rash in 
the area of the scar on a monthly basis.  She argues that 
because the veteran's symptoms have remained constant since 
his separation from service, the RO should have assigned a 10 
percent rating under Diagnostic Code 7804 in 1969, based on 
his symptoms of a tender scar.  

The Board finds that this argument, however, does not rise to 
the level of clear and unmistakable error.  First, it is well 
settled that a determination of whether there was clear and 
unmistakable error in a prior rating decision must be based 
upon evidence at the time of the RO decision.  Evidence that 
was not in existence at the time of the June 1969 rating 
decision, such as the veteran's March 2006 hearing testimony, 
cannot be used as a basis on which to find clear and 
unmistakable error in that rating decision.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994); Lynch v. Gober, 11 Vet. App. 22, 
26 (1997) (CUE must be based upon evidence at the time of the 
RO decision).

The Board further notes that the record contains no 
indication, nor has the veteran's attorney argued, that 
application of Diagnostic Code 7804 by the RO rather than 
Diagnostic Code 7800 would have led to a materially different 
outcome based on the evidence on record at the time of the 
June 1969 rating decision.  See Fugo, 6 Vet. App. at 43-44 
(holding that "even where the premise of error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable.").  In that regard, the evidence of 
record at the time of the June 1969 rating decision showed 
that the veteran's scalp scar was well-healed and the veteran 
described no symptoms referable to the scar.  Indeed, 
according to the May 1969 examination report, he indicated 
that there were no sequelae of the wound to his scalp.  Thus, 
even if the RO had applied Diagnostic Code 7804 in rating the 
veteran's scalp scar, a noncompensable rating would have been 
warranted based on the evidence of record.  

In summary, the Board finds that the RO's assignment of a 
noncompensable rating for a scar of the posterior scalp under 
Diagnostic Code 7800 was supported by the evidence and was 
not clear and unmistakable error.  Simply, the Board can 
identify no undebatable error which, had it not been made, 
would have manifestly changed the outcome of the decision.

Similarly, the Board finds that there was no clear and 
unmistakable error in the June 1969 rating decision assigning 
a noncompensable rating for a scar of the left arm under 
Diagnostic Code 7805.  Again, the evidence of record at the 
time of the rating decision showed that the veteran's left 
arm scar was 2 centimeters, superficial, and well-healed.  
The examiner specifically found that the left arm wound did 
not appear to involve injury of a major muscle group, 
peripheral nerve, or artery.  Moreover, the examiner 
specifically found that the veteran had good strength, full 
range of motion, and no functional loss.  

For these reasons, the Board finds that the RO's assignment 
of a noncompensable rating for a scar of the left arm under 
Diagnostic Code 7805 was supported by the evidence and was 
not clear and unmistakable error.  The Board can identify no 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of the decision.

In reaching this decision, the Board has considered the 
arguments of the veteran's attorney to the effect that the 
June 1969 rating decision was clearly and unmistakably 
erroneous in rating the veteran's left arm scar under 
Diagnostic Code 7805, rather than Diagnostic Code 7804.  She 
argues that a 10 percent rating under Diagnostic Code 7804 
should have been assigned for a tender scar, because the 
veteran reported at the May 1969 VA medical examination that 
he had an "occasional sharp pain in the left arm near the 
incision site of that wound."  

While the Board has considered this argument, a claim that 
the evidence was not properly weighed or evaluated can never 
rise to the level of a clear and unmistakable error.  Fugo, 6 
Vet. App. at 44-45.  In this case, Diagnostic Code 7804 
required a finding of a tender or painful scar "on objective 
demonstration."  The May 1969 examination report notes only 
subjective reports of occasional pain in the left arm.  There 
were objective findings on examination, including no 
functional loss and no objective demonstration of pain.  
Thus, the Board finds that the RO could reasonably have 
interpreted the evidence of record as not warranting a 
compensable rating under either Diagnostic Code 7804 or 7805.  
The contentions of the veteran's attorney that rating 
decision was clearly and unmistakably erroneous, therefore, 
merely amounts to an allegation that the RO improperly 
weighed and evaluated the evidence.

As noted above, clear and unmistakable error is more than a 
difference of opinion.  38 C.F.R. § 3.105(b).  The mere 
allegation that the evidence then of record should have been 
interpreted the way that the veteran now sees it does not 
satisfy the heavy burden of demonstrating clear and 
unmistakable error.  The veteran's disagreement is with the 
manner in which the facts of record were weighed, and such 
disagreement is not clear and unmistakable error.  Crippen v. 
Brown, 9 Vet. App. 412, 417-418 (1996).

The Board further notes the arguments of the veteran's 
attorney to the effect that the May 1969 VA medical 
examination was inadequate.  She cites 38 C.F.R. §4.48, 4.50, 
and 4.52, and claims that subsequent medical examiners have 
identified additional symptoms, such as muscle injury as well 
as soreness, limitation of motion, and weakness in the left 
arm and hand.  She further notes that at his March 2006 Board 
hearing, the veteran testified regarding his left arm and 
hand symptoms and stated that such symptoms had been present 
since his separation from service.  She argues that the 
failure of the examiner in May 1969 to fully and correctly 
describe the veteran's scars and identify his muscle injury 
makes it obviously inadequate.  She further cites to the 
veteran's March 2006 hearing testimony to the effect that the 
May 1969 VA medical examination was inadequate, as he did not 
remember the examiner reviewing his medical records, 
measuring his scars, or testing his functional abilities.  

Again, the Board notes that a determination of whether there 
was clear and unmistakable error in a prior rating decision 
must be based upon evidence at the time of the RO decision.  
Evidence that was not in existence at the time of the June 
1969 rating decision, such as subsequent medical examinations 
and the veteran's March 2006 hearing testimony, cannot be 
used as a basis on which to find clear and unmistakable error 
in that rating decision.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Lynch v. Gober, 11 Vet. App. 22, 26 (1997) (CUE 
must be based upon evidence at the time of the RO decision).

Moreover, the Board finds that the argument that the May 1969 
VA medical examination was inadequate does not rise to the 
level of clear and unmistakable error.  It is well settled 
that any breach by VA of its duty to assist cannot form a 
basis for a claim of CUE because such a breach creates only 
an incomplete record rather than an incorrect one.  See Tetro 
v. Gober, 14 Vet. App. 100, 109 (2000); Crippen v. Brown, 9 
Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 
(1994).

Finally, the Board has considered the arguments of the 
veteran's attorney to the effect that the June 1969 rating 
decision was clearly and unmistakably erroneous in that the 
RO "rated him without service medical records."  See March 
2006 hearing transcript at page 18.  Despite the claims of 
the veteran's attorney, however, the June 1969 rating 
decision quite clearly references the RO's consideration 
veteran's service medical records.  

While the rating decision does not specifically reference 
each pertinent service medical record, such specificity was 
not required at the time and the RO's silence on this point 
cannot be taken as showing a failure to consider all relevant 
evidence of record.  Eddy v. Brown, 9 Vet. App. 52, 58 
(1996).  In addition, while the veteran may disagree with how 
the RO interpreted the veteran's service medical records, he 
must assert more than mere disagreement with how the facts of 
the case were weighed or evaluated.  To present a valid claim 
of clear and unmistakable error, the veteran cannot simply 
request that the Board reweigh or reevaluate the evidence.  
Crippen v. Brown, 9 Vet. App. 412 (1996).  

The Board finds, therefore, that it has not been shown that 
the applicable statutory and regulatory provisions existing 
at that time were ignored or incorrectly applied, such that 
they involved undebatable error that would have led to a 
materially different outcome.  Thus, the June 1969 rating 
decision was not clearly and unmistakably erroneous in 
assigning noncompensable ratings for the veteran's scars of 
the posterior scalp and upper left arm.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.105(a) (2005).

Earlier Effective Date Claim

The veteran also seeks an effective date earlier than July 
19, 2000, for the award of a 10 percent rating for a scar of 
the left upper arm.  

Applicable Law

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o)(1) (2006).

Analysis

As delineated above, in a June 1969 rating decision, the RO 
granted service connection for a scar of the left upper arm 
and assigned a noncompensable disability, rating pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7805.  The veteran did not 
appeal the RO's decision; thus, it is final.  38 U.S.C. 
§ 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1969).  
On July 19, 2000, the RO received the veteran's claim for an 
increased rating for his service-connected scar of the left 
upper arm.  In a November 2001 rating decision, the RO denied 
a compensable rating for a scar of the left upper arm.  The 
veteran submitted a notice of disagreement with the RO's 
decision later that month.  In an April 2002 rating decision, 
the RO increased the rating for the veteran's scar of the 
upper left arm to 10 percent.  Later that month, the veteran 
withdrew his appeal.  38 C.F.R. § 20.204 (2006).  Thus, Board 
finds that the decision is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

The veteran now argues that an effective date earlier than 
July 19, 2000, for the award of a 10 percent rating for a 
scar of the left upper arm is warranted.  

In a recent decision, however, the Court held that in cases 
such as this, where the effective date on appeal was assigned 
in final, unappealed rating decision, a claimant cannot 
attempt to overcome the finality of that prior rating 
decision by raising "a freestanding claim" for an earlier 
effective date.  Rudd v. Nicholson, No. 02-0300 (U.S. Vet. 
App. August 18, 2006).  Rather, the only way to overcome the 
finality of a final decision in an attempt to gain an earlier 
effective date was by a request for revision of that final RO 
decision based on clear and unmistakable error.  Id., citing 
Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) 
("[A]bsent a showing of [clear and unmistakable error, the 
appellant] cannot receive disability payments for a time 
frame earlier than the application date of his claim to 
reopen, even with new evidence supporting an earlier 
disability date."); Flash v. Brown, 8 Vet. App. 332, 340 
(1995) ("When a claim to reopen is successful and the 
benefit sought is awarded upon readjudication, the effective 
date is the date of the claim to reopen.").

As set forth above, the Board has determined that the June 
1969 rating decision was not clearly and unmistakably 
erroneous in assigning a noncompensable rating.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.105(a) (2005).  The veteran 
has not challenged the final April 2002 rating decision based 
upon clear and unmistakable error.  For these reasons, the 
Board finds no legal basis upon which to award an effective 
date earlier than July 19, 2000, for the award of a 10 
percent rating for a scar of the left upper arm.  
Increased Rating for a scar of the posterior scalp

Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  38 C.F.R. § 4.7 (2006).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Analysis

The veteran's scar of the posterior scalp is currently 
evaluated as noncompensable under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  Through his attorney, the 
veteran argues that a higher rating is warranted as he 
occasionally develops a rash in the area of the scar which 
causes soreness.  

As a preliminary matter, the Board notes that the criteria 
for rating skin disabilities, including scars, were revised 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002) and corrections in 67 Fed. Reg. 58448-58449 
(Sept. 16, 2002).  The veteran's attorney has argued that VA 
must consider both the original and amended version of the 
rating criteria in adjudicating the veteran's claim for an 
increased rating for his posterior scalp scar.  The Board 
disagrees.  The record shows that the veteran's claim for an 
increased rating for a scar of the posterior scalp was 
received in November 2003.  Thus, only the current version of 
the rating criteria applies.  See Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997) and 38 U.S.C.A. § 5110(g) (West 
2002).

Under Diagnostic Code 7800, for rating disfigurement of the 
head, face, or neck, a 10 percent rating is assigned for one 
characteristic of disfigurement.  A 30 percent rating is 
provided when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features or; with two or three characteristics of 
disfigurement.  A 50 percent rating is assigned for visible 
or palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features, or; 
with four or five characteristics of disfigurement.  An 80 
percent rating is provided when there is visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features, or; with six or 
more characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2006).

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118 are:  a scar 5 or more 
inches (13 or more cm.) in length; scar at least one-quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.).

In this case, the Board finds that the criteria for a 10 
percent rating, but no higher, for a scar of the scalp have 
been met.  In that regard, at the most recent VA medical 
examination in December 2003, veteran's scar was noted to 
measure 1.5 by 1.5 centimeters.  As noted, Diagnostic Code 
7800 provides a 10 percent rating for a scar of the head, 
face, or neck, which includes at least one characteristic of 
disfigurement.  In this case, the veteran's scalp scar 
measures at least one-quarter inch (0.6 cm.) wide at widest 
part.  Thus, one criterion of disfigurement has been met and 
a compensable rating is warranted.  

The criteria for a rating in excess of 10 percent, however, 
have not been met.  The veteran's scar does not meet any of 
the other characteristics of disfigurement.  For example, at 
the most recent VA medical examination in December 2003, the 
examiner indicated that there was no tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, Keloid formation, hyperpigmentation, or limitation of 
motion.  Indeed, the veteran described his scalp scar as 
asymptomatic.  

Absent evidence of visible or palpable tissue loss, either 
gross distortion or asymmetry of one feature or paired set of 
features, or two or three characteristics of disfigurement, 
the criteria for a rating in excess of 10 percent are not 
met.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2006).

The Board acknowledges that the veteran is entitled to be 
rated under the Diagnostic Code which allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Thus, the Board has considered whether 
application of an alternative code would be more advantageous 
to the veteran.  

Diagnostic Code 7801, for example, provides a rating for 
scars, other than head, face, or neck, that are deep or that 
cause limited motion.  A deep scar is one associated with 
underlying soft tissue damage.  See Note (2) following 38 
C.F.R. § 4.118, Diagnostic Code 7801.  Under this provision, 
a 10 percent rating is warranted for area or areas exceeding 
6 square inches (39 sq. cm.) and a 20 percent rating is 
warranted for area or areas exceeding 12 square inches (77 
sq. cm.).  

In this case, however, the medical evidence of record does 
not establish that the veteran's scalp scar is deep or causes 
limitation of motion.  In any event, the evidence shows that 
the scalp scar does not exceed 12 square inches.  Thus, 
application of this provision does not result in a 
compensable rating, much less a rating in excess of 10 
percent.  

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a maximum 10 percent disability 
evaluation.  In this case, the veteran's scalp scar does not 
cover an area greater than 144 square inches.  Thus, 
application of this provision does not result in a 
compensable rating, much less a rating in excess of 10 
percent.  

Under Diagnostic Code 7803, unstable superficial scars will 
be rated as 10 percent disabling.  Under Diagnostic Code 
7804, superficial scars which are painful on examination will 
be rated as 10 percent disabling.  Because these are the 
maximum ratings available under these Diagnostic Codes, 
application of these provisions is of no advantage to the 
veteran.  

Finally, Diagnostic Code 7805 provides that other scars will 
be rated on limitation of function of affected part.  Again, 
however, the evidence does not show, nor does the veteran 
contend, that his scalp scar is productive of any limitation 
of function.  Thus, this Diagnostic Code is not applicable.  

In summary, the evidence of record demonstrates that the 
veteran's scar of the posterior scalp, by virtue of its size 
and location, meets the criteria for a 10 percent rating 
under Diagnostic Code 7800.  The preponderance of the 
evidence, however, is against the assignment of a rating in 
excess of 10 percent for a scar of the posterior scalp.  
Thus, the benefit of the doubt rule is inapplicable.  38 
U.S.C. § 5107(b)(West 2002); see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The June 1969 rating decision was not clearly and 
unmistakably erroneous in assigning a noncompensable rating 
for a scar of the posterior scalp; the appeal is denied.  
The June 1969 rating decision was clearly and unmistakably 
erroneous in assigning a noncompensable rating for a scar of 
the left upper arm; the appeal is denied.  

Entitlement to an effective date earlier than July 19, 2000, 
for a 10 percent rating for a scar of the left upper arm is 
denied.  

A 10 percent rating for a scar of the posterior scalp is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

The veteran also claims entitlement to an increased rating 
for a scar of the left upper arm and service connection for 
muscle loss with impairment of the left hand.  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4) (2005).  After reviewing the record in its 
entirety, the Board finds that an examination is necessary 
because the medical evidence currently of record is somewhat 
unclear with respect to the nature and extent of the 
residuals of the veteran's in-service shrapnel wound of the 
left upper arm.

In that regard, the Board notes that the veteran's service 
medical records show that in October 1968, he sustained 
multiple, superficial fragment wounds, including to the left 
upper arm.  There are no notations that any of the shrapnel 
wounds resulted in muscle, nerve, or artery involvement, nor 
were there any complaints of left hand dysfunction.  

When he was examined by VA in May 1969 after his separation 
from service, the veteran indicated that the only sequelae of 
his wounds was an occasional sharp pain in the left arm near 
the incision site of the wound on his upper left arm.  
Examination showed a 2 centimeter scar of the left upper arm 
and a 2 centimeter scar near the left popliteal fossa, 
neither of which appeared to have severed major muscle 
groups, and there were no peripheral nerve or arterial 
injuries.  The veteran had good strength and full range of 
motion in all extremities and joints.  The diagnosis was 
multiple, superficial missile wounds without nerve, tendon or 
arterial injuries.  

More recently, however, the veteran has indicated that he has 
additional symptomatology, including weakness and left hand 
dysfunction.  At a July 2002 VA medical examination, for 
example, the veteran claimed that he was unable to close his 
left hand all the way.  Objective examination showed a scar 
on the left inner arm which the examiner described as "18 
cm, measuring 32 by 34 centimeters with tenderness, 
disfigurement and tissue loss, but no ulceration or keloid 
formation."  The examiner indicated that due to weakness of 
the left arm, the veteran had partial disuse with exertional 
activities.  The diagnoses included scar of the left inner 
upper arm.  

A subsequent VA medical examination, however, showed 
significantly different complaints and findings.  For 
example, the veteran reported soreness in the left arm with 
movement, but no functional impairment.  Examination showed a 
level scar of the left arm, medial brachial area, measuring 
only 11 by 1.5 centimeters with hypopigmentation.  There was 
no tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, Keloid formation, 
hyperpigmentation, abnormal texture or limitation of motion.  
The diagnoses included scar, left upper arm.

Given the conflicting nature of the medical evidence of 
record, the Board finds that a VA medical examination is 
necessary in order to clarify the nature and severity of the 
residuals of the shrapnel wound of the upper left arm.  38 
C.F.R. § 3.159(c)(4) (2005).

In view of the foregoing, this matter is remanded for the 
following action:

1.  The veteran should be afforded a VA 
medical examination for the purpose of 
clarifying the nature and severity of the 
residuals of a shrapnel wound of the left 
upper arm.  The claims folder should be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not that the veteran exhibits 
any muscle loss, nerve damage, or 
impairment of the left hand as a result 
of the in-service shrapnel wound of the 
upper left arm.  The examiner should also 
specifically describe the veteran's scar 
of the left upper arm, including its 
size, location, characteristics, and 
functional limitations, if any.  

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


